DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The preliminary amendments filed 23 Jun 2019 have been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 4 recites “thereby generating a first model of the as-built drill bit” after the step of comparing the scan to a design model. It is unclear how the comparing of the design model to the drill bit scan creates a ‘first model of the as-built drill bit’. It would appear more obvious that the generation of the first model would occur immediately after the scan step. Clarification or correction is requested.
Claim 1 line 7 recites “thereby generating a second model of the used drill bit”. This objection is similar to above. It is unclear how the comparing of the used drill bit scan to the first model generates the second model vs. generating the second model from the scanning step? Do the first and second models only contain the differences that are captured during the comparison?  Appropriate correction is required.
Claim 1 recites “scanning” on line(s) 2, 5. It is to be noted that as written the term is vague and could be met by a visual inspection, many non-destructive evaluations, and some type of laser physical measurement device. However the specification as submitted only recites scanning to acquiring the 3D physical measurements. It is recommended to limit the claim recitation to that which is supported by the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2.
D1 - ‘Automated Bit Weal Quantification using Laser Scanning and Topographical Analysis’ – IP.com
D2 - A.M. ABDUL-RANI ET AL: "Improving Rate of Penetration for PDC Drill Bit Using Reverse Engineering’,
APPLIED MECHANICS AND MATERIALS,
vol. 607, 1 July 2014 (2014-07-01), pages 153-160, XP055341 948,
DOI: 10.4028/www.scientific.net/AMM.607.153
Regarding claim 1, D1 discloses a method suitable for repairing a drill bit, comprising: 
scanning (D1 – line 14 “Each drill bit is scanned using laser scanning before and after each bit run and/or repair”) the drill bit after manufacture thereof; 
comparing (D1 – line 25 – “captured by computer for subsequent visualization and analysis”) the scan to a design model of the drill bit to recognize one or more features (D1 – line 27 “missing material”) of the drill bit, thereby generating a first model of the as-built drill bit; 

comparing (D1 – line 26-28) the scan of the used drill bit to the first model to recognize the features, thereby generating a second model (“quantified and mapped” – line 27) of the used drill bit; 
D1 does not disclose:
simulating a plurality of repair strategies using the first and second models; and 
selecting one of the repair strategies by comparing results of the simulations.
D2 teaches the same problem and provides the same advantages as the present application in that the design of an optimal drill bit is discussed based on scanned images of an original and a damaged drill bit that are converted to computer model and used as part of a simulation study to identify the optimal drill bit design for a given drilling campaign (see document D2, chapters Abstract and Methodology).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of D2, to modify the method of the D1 to include the steps of simulating a plurality of repair strategies using the first and second models and selecting one of the repair strategies by comparing results of the simulations.  
Regarding claim(s) 2 and 15, D1 of the combination discloses comprising repairing (“In the event of use after repair” – line 28) the drill bit according to the selected repair strategy.  
claim(s) 12 and 14, D1 discloses further comprising scanning the drill bit after repairing the drill bit (line 14 – “Each drill bit is scanned using laser scanning before and after each bit run and/or repair”).  
Regarding claim(s) 4, 10, 11 and 13, the combination does not explicitly disclose the following: 
CL 4 wherein the drill bit is repaired by additive manufacturing (interpreted as 3D printing methods); (e.g. obvious to use one of many finite manufacturing process). 
CL 10 wherein the repair strategies comprise full repair, partial repair, and no repair; (obvious to repair only portion of bit that is in need of repair).  
CL 11 wherein the partial repair strategy leaves one or more worn regions of the drill bit undisturbed for determining natural optimization; (obvious to study effects of one change on overall affect to drilling).  
CL 13 further comprising manufacturing the drill bit; (obvious that drill bit was manufactured in order to repair it).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to realize that the above limitations are merely one of several straightforward possibilities which the skilled person would select, depending on the circumstances, without exercising inventive skill, in order to solve the problem posed.
Claim(s) 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over D1 and D2 as applied to claim 2 above, and further in view of Dourfaye EP 2 853 678.
Regarding claim 3, the combination of D1 and D2 discloses the method of claim 2, wherein: the method further comprises 

however the combination does not disclose wherein the drill bit is repaired using an automated system.  
Dourfaye teaches “a cutter of the plurality of cutters is assigned to a pocket of the plurality of pockets based on the inspection of the plurality of cutters and the inspection of the plurality of cutter pockets. A robot positions the cutter inside the pocket and applies heat to a brazing material to produce a molten brazing material within the pocket” – abstract.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Dourfave, to select one of the finite methods to restoring one or more pockets and mounting of cutters as is well-known in the art.
Regarding claim 5, the combination of D1 and D2 disclose the method as recited in claim 2, wherein: 
the drill bit is a fixed cutter drill bit (D2 Fig 4); however it silent on wherein the repair comprises: 
restoring one or more pockets of the drill bit; and 
mounting a cutter into each pocket. 
Dourfaye teaches “a cutter of the plurality of cutters is assigned to a pocket of the plurality of pockets based on the inspection of the plurality of cutters and the inspection of the plurality of cutter pockets. A robot positions the cutter inside the pocket and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Dourfave, to select one of the finite methods to restoring one or more pockets and mounting of cutters as is well-known in the art.
Claim(s) 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over D1 and D2 as applied to claim 1 above, and further in view of Lind et al (USP 8,738,342).
Regarding claim 6, D1 and D2 of the combination discloses the method of claim 1 further disclosing wherein the drill bit is a fixed cutter drill bit (D2 Fig 4)Page 2PATENTSerial No. TBD; however is silent wherein Atty. Dkt. No. SDC P14785WOUSthe recognized features comprise cutters and blades, and the result of each simulation comprises forces and torques for the cutters and blades.  
Lind teaches “comparison of an after use 3D data file with an associated design data file at step 336 may be used to perform one or more force balancing simulations of an associated cutting structure. The results from such force balancing simulations may be used to modify designs and/or manufacturing techniques associated with the cutting structure, cutting elements and/or components of rotary drill bit” – Col 12 line 28-35.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Lind, to realize that simulations of force balancing of the bit would include forces and torque created by the cutters/blades during drilling and therefore could be used to optimize cutting performance.
claim(s) 7-9, the combination of D1 and D2 disclose the method of claim 6; however does not disclose explicitly how the force balancing is calculated.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that in order to optimize the cutting performance of the drill bit while drilling, all forces (to include torques and moments) of the bit surface would need to be analyzed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        09 Sep 2021